--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.198
 
Confidential treatment has been requested as to portions of Sections 8 and 9 of
this Exhibit, which have been omitted from this version and replaced by [***]. A
complete version of this Exhibit has been filed separately with the SEC.
 
 
Kangplus (China) Holdings, Ltd.
(as Transferee)
 
And



Marr Technologies Asia Limited


And


Calypte Biomedical Corporation
(as Transferors)



Regarding


Beijing Marr Bio-Pharmaceutical Co., Ltd.


Equity Transfer Agreement
 


July   1  , 2010
 
 
 
 

--------------------------------------------------------------------------------

 


Confidential treatment has been requested as to portions of Sections 8 and 9 of
this Exhibit, which have been omitted from this version and replaced by [***]. A
complete version of this Exhibit has been filed separately with the SEC.


1. Preamble
3
2. Definition
3
3. Parties to the Transaction, the Target Company and Object of Transaction
6
4. The Transferor’s Promise and Warranty
8
5. The Transferee's Promise and Warranty
10
6. Disclosure of Information
10
7. Treatment of the Target Company's Debts
13
8. Technology and Operation Cooperation
14
9. Intellectual Property
15
10. Competition Restriction
15
11. Equity Transfer Pricing Base Date
16
12. Agreement Price and its Payment
17
13. The Target Company's Legal Person Governance
18
14. The Administrative Change of the Target Company and Other Matters
18
15. Confidentiality Obligation
19
16. Assumption of Fees
20
17. Liability for Breach
20
18. Agreement Effectuation and Termination
21
19. Applicable Law
21
20. Resolution of Dispute
21
21. Force Majeure
22
22. Other Provisions
22
23. Notification
23
24. Supplemental
24

 
 
 

--------------------------------------------------------------------------------

 


Confidential treatment has been requested as to portions of Sections 8 and 9 of
this Exhibit, which have been omitted from this version and replaced by [***]. A
complete version of this Exhibit has been filed separately with the SEC.
 
1. Preamble
 
Whereas,


Beijing Marr Bio-Pharmaceutical Co., Ltd. (“Target Company”), a foreign
joint-venture enterprise registered on August 18, 2005 in Beijing pursuant to
the law of the People's Republic of China, whose business legal person operation
permit number is 110000410266837, is dedicated to the R&D and production of
bio-pharmaceutical products and has obtained “Medical Instrument Manufacturer
Certificate” and “Medical Instrument Registration Certificate” (Registration
number: State Oral Medical Monitor Instrument (Approval) No. 2008-3400444) in
accordance with the laws and statutes of the People's Republic of China; its
product is oral mucosal transudate HIV antibody detection agent (colloidal gold
method), i.e., AIDS diagnostic agent;


Marr Technologies Asia Limited (“Marr”) and Calypte Biomedical Corporation
(“Calypte”) (together the “Transferors” and each a “Transferor”) are
shareholders of Beijing Marr Bio-Pharmaceutical Co., Ltd., with equity stake in
the Target Company of 49% and 51% respectively and, in the case of Calypte, with
advanced technologies in the field of bio- pharmaceuticals in its possession,
have been providing technological support and services to the Target Company and
have intent to transfer equity in the Target Company;


Kangplus (China) Holdings, Ltd. (“Transferee”), a professional company
possessing Internet online and offline promotion and sales of bio-pharmaceutical
products, intends to invest in, purchase 70% of the equity of, and acquire the
control right over, the Target Company and hopes to cooperate with the
Transferors in the production of bio-pharmaceuticals and in the field of
information technology;


To promote the business development of the Target Company, the parties hereto
have reached consensus regarding in-depth cooperation in the areas of
technology, production and sales with Beijing Marr Bio-Pharmaceutical Co., Ltd.
as a vehicle;


Therefore, the parties hereto, in pursuant to the laws and statutes of the
People's Republic of China and through friendly negotiation, have reached
agreement on the transfer of 70% of the equity in the Target Company.


2. Definition
 
2.1           “The Transferors” means together Marr and Calypte (and
“Transferor” means one of them) that will sell a certain percentage of their
equity stake in the Target Company pursuant to the provisions herein.
 
 
 

--------------------------------------------------------------------------------

 
 
Confidential treatment has been requested as to portions of Sections 8 and 9 of
this Exhibit, which have been omitted from this version and replaced by [***]. A
complete version of this Exhibit has been filed separately with the SEC.

2.2           “The Transferee” means Kangplus (China) Holdings, Ltd. that will
purchase 70% of the equity stake in the Target Company from the Transferors
pursuant to the provisions herein.


2.3           “The Target Company” means Beijing Marr Bio-Pharmaceutical Co.,
Ltd. Upon the completion of the equity transfer, the Target Company will become
a company whose equity is 70% owned by the Transferee.


2.4           “Law and Statutes of the People's Republic of China” means the
law, administrative statutes and regulations and judicial interpretation
promulgated by the competent authorities of the People's Republic of China which
are effective and applicable at the time of execution, and during the
performance, of this Agreement.


2.5           “Chinese Business Accounting Principles” means enterprise
accounting principles, business accounting systems and other financial
accounting systems promulgated by the People's Republic of China Ministry of
Finance or other competent authorities which are to be followed at the time of
execution, and during the performance, of this Agreement.


2.6           “Chinese Tax Law” means the laws, statutes and other individual
rules regarding tax levy and tax administration promulgated by the People's
Republic of China National People’s Congress or its standing committee which are
to be followed at the time of execution, and during the performance, of this
Agreement.


2.7           “Information Disclosure” means the act, by the Transferors in
fulfillment of their disclosure obligations, of fully and completely disclosing
to the Transferee certain events, circumstances, information and materials in
connection with the transaction hereunder, especially events, circumstances,
information and materials that are adverse to the Transferee's interests.


2.8           "Withholding" means the act, by the Transferors in the course of
disclosure, of failing deliberately to fulfill, or to completely or accurately
fulfill, their disclosure obligations with regard to certain events,
circumstances, information and materials that are in their knowledge.


2.9           "Omission" means the situation during the course of disclosure in
which certain events, circumstances, information and materials that the
Transferors should have knowledge of but are not disclosed due to their
unawareness or that the Transferors do have the knowledge of but are not
disclosed due to their negligence or other non-intentional reasons.


2.10           "Compensation" means obligation for payment by one signatory
hereto to the other signatory in addition to the payments for the consideration
of the Target Company.


2.11           "Company's Power Organ" means that organ of each signatory hereto
that has the authority pursuant to the charter of each company to approve the
execution hereof and conduct the transaction hereunder.
 
 
 

--------------------------------------------------------------------------------

 
 
Confidential treatment has been requested as to portions of Sections 8 and 9 of
this Exhibit, which have been omitted from this version and replaced by [***]. A
complete version of this Exhibit has been filed separately with the SEC.
 
2.12           "Equity Transfer Pricing Base Date" means the date of
determination of the shareholders' stake in the Target Company, from which date
the interest in the Target Company in the equity transfer is transferred to the
Transferee; the equity transfer pricing base date hereunder is July 1, 2010.


2.13           "The Target Company's Legal Accounts" means financial books and
accounting certificates that carry complete and effective records of, and
assessments on, the Target Company's assets, debt obligations and operation
conditions and that are maintained completely by the Target Company.


2.14           " Potential Debts" means such actual, undisputed liabilities of
the Target Company which are discovered after the Equity Transfer Pricing Base
Date, which relate to action taken by the Target Company during the period prior
to the date of this Agreement, which are not liabilities relating to the
ordinary operations of the Target Company (including without limitation employee
and/or production costs) and which are not recorded in the accounting books or
records of the Target Company as at the date of this Agreement. For the
avoidance of doubt, (i) contingent liabilities of the Target Company and (ii)
any liabilities of the Target Company to the Transferors and/or any person or
entity referred to in provision 7.3 shall not be regarded as Potential Debts. .


2.15           "Intellectual Property" means all patents, copyrights,
trademarks, rights to commercial secrets, design rights and other intellectual
properties certified by the applicable law and statutes of the People's Republic
of China.


2.16           "Affiliated Parties" means any other legal person, non legal
person organization or natural person that controls, directly or indirectly
through one or more intermediaries,
or controlled directly or indirectly by, the legal person, non legal person
organization or natural person, or any other legal person, non legal person
organization or natural person that are together with the legal person, non
legal person organization or natural person jointly controlled by any other
parties.


2.17           “Major Decision” shall mean in relation to the Target Company any
of the following actions or transactions or the entering into of any contract or
agreement to do any of the following actions or transactions described below, or
any modification, amendment, enforcement, waiver, extension, or renewal thereof:
 
(a) 
The making of any voluntary petition or passing of any resolution for the
winding-up, liquidation or dissolution of the Target Company;

(b) 
Increases or decreases in the registered capital of the Target Company;

(c) 
The acquisition or disposition of any assets other than in the ordinary course
of business;

(d) 
The incurrence of any indebtedness outside the ordinary course of business of
the Target Company;

(e) 
The acquisition of any shares or other interest in, or making of any investment
in, another company or business;

(f) 
The amalgamation or merger of the Target Company with any other company or legal
entity;

(g) 
Making any material change in the nature or scope of the business of the Target
Company or the commencement of any new business that is not ancillary or
incidental to its existing business;

(h) 
Any amendment to the constitutional documents of the Target Company;

(i) 
The allotment or issue of any shares or the grant of or agreement to grant any
option or interest (in the form of obligations convertible into shares or
otherwise) of any shares or any uncalled capital of the Target Company;

(j) 
The lending of any money by the Target Company other than in the ordinary course
of business.



 
 

--------------------------------------------------------------------------------

 
 
Confidential treatment has been requested as to portions of Sections 8 and 9 of
this Exhibit, which have been omitted from this version and replaced by [***]. A
complete version of this Exhibit has been filed separately with the SEC.
 
3. Parties to the Transaction, the Target Company and Object of Transaction
 
3.1           The Transferors


Marr Technologies Asia Limited
English Name: 
Marr Technologies Asia Limited

Registration Location: 
Seychelles

Legal Address: 
Oliaji Trade Center-1st floor, Victoria Mahe, Seychelles

Legal Representative: 
Janak Basnet

Title: 
Director

Nationality: 
Nepal



Calypte Biomedical Corporation
English Name: 
Calypte Biomedical Corporation

Registration Location: 
U.S.A

Legal Address: 
16290 S.W. Upper Boones Ferry Road, Portland, OR 97224, U.S.A

Legal Representative: 
Adel Karas

Title: 
CEO

Nationality: 
U.S.A



3.2           The Transferee


Kangplus (China) Holdings, Ltd.
English Name: 
Kangplus (China) Holdings, Ltd.

Registration Location: 
Hong Kong

Legal Address: 
Room 1701 (325) 17/F Henan Building, 90 Jaffe Road, Wanchai, HK

Legal Representative: 
LI Mei

Title: 
Director

Nationality: 
People’s Republic of China

 
 
 

--------------------------------------------------------------------------------

 
 
Confidential treatment has been requested as to portions of Sections 8 and 9 of
this Exhibit, which have been omitted from this version and replaced by [***]. A
complete version of this Exhibit has been filed separately with the SEC.

3.3           The Target Company


Beijing Marr Bio-Pharmaceutical Co., Ltd.
English Name: 
Beijing Marr Bio-Pharmaceutical Co., Ltd.

Registration Location: 
People’s Republic of China

Registered Capital: 
$3,600,000.00

Paid-in Capital: 
$3,600,000.00

Company Type: 
Joint venture

Scope of Operation: 
Research and development of AIDS and immune system disease diagnostic testing
agent, test paper and diagnostic and testing products; consulting services
regarding the aforementioned products and technology transfer

Shareholders: 
Calypte Biomedical Corporation (proportion of capital contribution 51%)
Marr Technologies Asia Limited (proportion of capital contribution 49%)

Legal Address: 
25 Yanxi Industrial Development Zone, Huairou District, Beijing,China

Legal Representative: 
Janak Basnet

Title: 
CEO

Nationality: 
Nepal



3.4           Object of Transaction


The equity to be transferred by the Transferors and to be received by the
Transferee hereunder is  seventy percent (70%) of the equity in all of the
Target Company's registered capital on the Equity Transfer Pricing Base Date and
all the corresponding rights to the Target Company to which such equity holders
are entitled pursuant to the Chinese corporate law, including but not limited to
undistributed income and its shareholders' other property rights, voting rights,
rights to personnel appointment, rights to information and other interests.  Of
which, Marr Technologies Asia Limited shall transfer to the Transferee a
nineteen percent (19%) share of the equity in all of the Target Company's
registered capital on the Equity Transfer Pricing Base Date and Calypte
Biomedical Corporation shall transfer to the Transferee its fifty-one percent
(51%) share of the equity in all of the Target Company's registered capital on
the Equity Transfer Pricing Base Date.


The Transferors and the Target Company jointly promise that, to their knowledge,
the Transferee shall have the land use right to the Target Company’s  factory
property located in the Industrial Development Zone, Huairou District, Beijing,
China and have the complete right to occupy, use, profit from and dispose of the
said property.  The Transferee shall fulfill corresponding obligations
stipulated in Provisions 8, 9 and 10 herein to ensure the Target Company’s
normal production and operation and sales and to promote the Target Company’s
continuous development.
 
 
 

--------------------------------------------------------------------------------

 
 
Confidential treatment has been requested as to portions of Sections 8 and 9 of
this Exhibit, which have been omitted from this version and replaced by [***]. A
complete version of this Exhibit has been filed separately with the SEC.
 
Upon the closing of the transaction hereunder, the Target Company’s shareholders
and their respective proportional holdings are as follows:


Marr Technologies Asia
Limited                                                      with holdings of
30% of the equity in the Target Company


Kangplus (China) Holdings,
Ltd.                                                      with holdings of 70%
of the equity in the Target Company


4. The Transferors’  Warranties
 
Each Transferor  warrants to the Transferee that the following representations
and warranties are true and correct as of the date hereof.


4.1           Each Transferor has full and independent legal status and legal
power to execute, deliver and perform this Agreement and all other documents
associated with the transaction contemplated herein, and each Transferor can act
independently as a subject party to a legal proceeding.


4.2           Each  Transferor has full right and authorization to execute and
deliver this Agreement and all other documents which each will execute in
connection with the transaction contemplated herein; such other documents
include but not limited to each Transferor’s written representation waiving the
preferred purchase right to the equity to be transferred and the relevant
resolutions from the company power organ approving this Agreement and the equity
transfer hereunder; each  Transferor has full right and authorization to
complete the transaction contemplated herein.


4.3           The establishment of the Target Company was conducted completely
in accordance with the law and statutes of the People's Republic of China and
the Target Company has, in addition to obtaining business status by receiving
operation permits issued by the competent industry and commerce administrative
authorities, completed valid tax registration, enterprise code registration and
passed annual inspection each year.  To the Transferors’ knowledge, since its
establishment, the Target Company has been operating strictly in compliance with
the provisions of the law and statutes of the People's Republic of China and
there is no risk of its ceasing operation for restructuring, having its
qualification certificates revoked, being ordered to shut down or of other event
resulting in its inability to remain in production and operation.


4.4           The Target Company has implemented and been in compliance with the
financial system and business accounting principles promulgated in China and its
accounting books, certificates and report filings have all been in compliance
with the relevant business financial accounting rules and regulations of the
Chinese government and fairly present the financial condition and results of
operations of the Target Company ; all  bad accounts and worthless assets known
to the Transferors have been disposed of or written off.
 
 
 

--------------------------------------------------------------------------------

 
 
Confidential treatment has been requested as to portions of Sections 8 and 9 of
this Exhibit, which have been omitted from this version and replaced by [***]. A
complete version of this Exhibit has been filed separately with the SEC.
 
4.5           The equity to be transferred shall be free of defects.  Each
Transferor’s contributed capital into the Target Company and the equity that
each Transferor received there in have been completed in compliance with the
Chinese law and statutes, are legal and valid, and there are no unfulfilled
obligations and outstanding disputes and no liabilities arising from default on
capital contribution or from insufficient capital contribution.  Each
Transferor’s equity in the Target Company is legally held and in entirety and
has not been attached with any right pledge or any other form of encumbrance
that will not be released on or prior to the equity transfer to the Transferee;
and there is no existing or potential right defects involving any other third
party’s interests.


4.6           All of the Target Company’s assets as of the Equity Transfer
Pricing Base Date are listed in the Target Company’s itemized asset table to be
disclosed to the Transferee.  All the assets listed for disclosure to the
Transferee are owned by the Target Company and there are no property rights
disputes.  There is no seizure of and pledge on factory property and factory
building located in the Industrial Development Zone, Huairou District, Beijing
or any other similar situation that will materially affect the Target Company’s
asset value.


4.7           The Target Company’s debts as of the Equity Transfer Pricing Base
Date are listed in the Target Company’s accounts and itemized debt table to be
disclosed to the Transferee; the Transferor has truthfully disclosed to the
Transferee the amount of any debt that has not been confirmed; the  parties have
determined the amount of the Target Company’s debt obligations.


4.8           No harm on the Transferee’s interests.  The Transferors warrant
that, from the previous date of signing the “Framework Agreement on Equity
Purchase and Cooperation” by the Transferors and the Transferee to the Equity
Transfer Pricing Base Date, the Target Company will not have decreased
registered capital, will not have disposed of its company assets, will not have
forfeited its interests without compensation, will not have expanded its
liabilities without compensation, will not have issued guarantee or warranty to
any outsider and will not have made any arrangements or committed any acts that
could reasonably be expected to damage the Target Company’s interests.


4.9            No entering into certain contracts.  The Transferors warrant
that,  from the previous date of signing the “Framework Agreement on Equity
Purchase and Cooperation” by the Transferors and the Transferee to the Equity
Transfer Pricing Base Date, the Target Company will not have signed any
contract, agreement and covenant that could reasonably be expected to harm the
interests of  the Target Company; if any contract with object of amount
exceeding RMB 10,000.00 must be signed, the Transferors must cause the Target
Company to notify the Transferee in advance and consult the Transferee for its
opinion.
 
 
 

--------------------------------------------------------------------------------

 
 
Confidential treatment has been requested as to portions of Sections 8 and 9 of
this Exhibit, which have been omitted from this version and replaced by [***]. A
complete version of this Exhibit has been filed separately with the SEC.
 
4.10           Personnel freeze.  The Transferors warrant that,  from the
previous date of signing the “Framework Agreement on Equity Purchase and
Cooperation” by the Transferors and the Transferee to the Equity Transfer
Pricing Base Date, the Target Company will not have promoted any employee, and
will not have hired other personnel from outside, dismissed any employee,
increased employee compensation, executed new labor contract to increase the
number of employees and modified the effective period of original labor
contracts that have not expired.


4.11           In addition to the above  warranties, the Transferors
further  warrant to the Transferee that, other than the events, circumstances,
information and material that may be adverse to the Target Company disclosed
herein or in other relevant documents, the Transferors know of no event,
circumstance, information and material that may be reasonably likely to be
adverse to the Target Company.  The  warranties made by the Transferors herein
are made on the date of this Agreement by reference to the facts in existence on
such date and are irrevocable.


5. The Transferee's  Warranties
 
5.1           The Transferee has full and independent legal status and legal
power to execute, deliver and perform this Agreement and can act independently
as a subject party to a legal proceeding.  The execution of this Agreement by
the Transferee and its performance of the obligations herein will not violate
any relevant law, statutes or government order and will not cause any conflict
with any contract or agreement to which the Transferee is a party or by which
the Transferee's actions are bound.


5.2           The Transferee has the full ability to perform this Agreement and
the Transferee promises and warrants that it will strictly comply with the
provisions herein and make payments for the consideration of the equity transfer
on time and in full to the Transferor.


6. Disclosure of Information


6.1           The parties hereto acknowledge that the consideration of the
equity transfer determined herein and the payment for the associated expenses
are predicated on the confirmation that the Transferors have fully fulfilled
their obligation of information disclosure.  The Transferors have the obligation
to disclose truthfully, completely and accurately all material events,
circumstances, information and material associated with the transaction
hereunder, especially events, circumstances, information and material that are
reasonably likely to cause adverse material effects to the Transferee or the
Target Company; in the event of withholding or omission of material events,
circumstances, information and material that should have been disclosed, such
events, circumstances, information and material will be considered "not
disclosed" by the Transferors.  The Transferors shall compensate the Transferee
for all the resulting loss other than incidental, consequential or economic loss
or damages.
 
 
 

--------------------------------------------------------------------------------

 
 
Confidential treatment has been requested as to portions of Sections 8 and 9 of
this Exhibit, which have been omitted from this version and replaced by [***]. A
complete version of this Exhibit has been filed separately with the SEC.
 
6.2           The period of occurrence of events, circumstances, information and
material to be disclosed by the Transferors is that from the establishment of
the Target Company to the Equity Transfer Pricing Base Date stipulated herein,
but the disclosure is limited to such events, circumstances, information and
material the effect of which has not cleared or the consequences of which have
not occurred or settled.


6.3           The Transferors and the Target Company have the obligation to
notify the Transferee in writing of any  event  that materially and adversely
affects the Transferee or the Target Company,  within two business days
following the date when the Transferors learned or should have learned of its
occurrence , that occurred in the period from the previous date of signing the
“Framework Agreement on Equity Purchase and Cooperation” by the Transferor and
the Transferee to the Equity Transfer Pricing Base Date.


6.4           The Transferors hereby confirm that they have fully disclosed the
following events, circumstances, information and material in all material
respects, and that there is no withholding or omission or misinformation with
regard to the disclosed content, and warrants the truthfulness and reliability
of the disclosure:


(1) Contracts: the Target Company's various contracts or documents of similar
nature that have already become effective but have not completely performed or
have yet to be performed have all been disclosed to the Transferee;


(2) Debts: all of the Target Company's debts and obligations as of the Equity
Transfer Pricing Base Date, whether or not listed in the Target Company's
accounting books, whether or not in the form of currency, work and services or
goods as payment method, including outstanding taxes and amounts payable to
shareholders, and including discounts, concession and award which the Target
Company is obligated to give to distributors, consumers according to the
provisions of its sales agreements or relevant sales policies, have been listed
in the itemized table and have been provided to the Transferee and they will not
cause the Target Company to suffer potential debt obligation;


(3) Liability: all claims pending or, to the Transferors’ knowledge, threatened
against the Target Company that may result in civil liability on the part
of  the Target Company , whether or not they are caused by the Target Company or
its employees deliberately or by their negligence, whether or not the scope,
method, term and amount of resulting liabilities have been determined, as long
as such actions or events have occurred and the Target Company has not been
absolved from the resulting liabilities, have all been disclosed to the
Transferee;


(4) Penalties: all proceedings pending or, to the Transferors’ knowledge,
threatened against the Target Company with respect to actions or events which
may potentially result in administrative penalties, whether or not they are
caused by the Target Company or its employees deliberately or by their
negligence, whether or not the person with right to issue penalty has already
made a case or issued penalty determination letter, as long as such actions or
events have occurred, have all been disclosed to the Transferee;
 
 
 

--------------------------------------------------------------------------------

 
 
Confidential treatment has been requested as to portions of Sections 8 and 9 of
this Exhibit, which have been omitted from this version and replaced by [***]. A
complete version of this Exhibit has been filed separately with the SEC.
 
(5) Law suits: all the law suits, whether or not the Target Company is the
plaintiff, defendant or joint defendant, or third party  named therein and
notified thereof, as long as they have been established as cases on file and
have not been legally and effectively settled, have been disclosed to the
Transferee;


(6) Other party's rights: all of the Target Company asset mortgages, pledges,
encumbrance and rights pledges, guarantees made to a third party, or seizure,
impoundment and freezing of assets and accounts and other obligation for
enforcement assistance from which the Target Company has not been effectively
absolved, as long as they have occurred, have been disclosed to the Transferee;


(7) Shareholders' outstanding obligation and special rights: all the outstanding
obligations which the Target Company's shareholders must fulfill, and the
special rights they are entitled to, pursuant to the provisions of the Target
Company's charter and agreements, including exclusive supplier right, exclusive
marketing right, joint use right and so on, have been disclosed to the
Transferee;


(8) Other party's property: all the property rights to and interests in, and
such rights and interests are owned or held by a third party, the fixed assets
or machinery equipment erected or set up on the land to which the Target Company
has the use right have been disclosed to the Transferee; all of the third
party's assets which the Target Company must use for the long-term for its
production and operation have also been disclosed to the Transferee;


(9) Special obligation: the Target Company's obligations toward other
enterprises, units or individuals, such as provision of electricity, water, gas,
rights of way, lease and loan of assets, whether or not under agreements or
contracts, as long as they have continuity, have been disclosed to the
Transferee;


(10) Special rights: All the special rights granted by the government or special
rights to other units, to which the Target Company is entitled, as long as they
are continuous, have been disclosed to the Transferee;


(11) Employment and labor contracts: all the situation about the total number of
employees and their benefits, labor contracts, salary, employee social security
payment and the list of the Target Company's retirees and early retirees, work
injury sufferers and employees suspended without pay and other special
personnel, and the burden thereof on the Target Company, have been disclosed to
the Transferee;


(12) The Target Company's assets, liabilities and financial reports: the
detailed lists, as of the Equity Transfer Pricing Base Date, of the Target
Company's fixed assets,  construction projects, IP assets, land use rights,
inventories, debt rights, debt liabilities, balance sheets and the auditor's
reports with the last three years have been disclosed to the Transferee;


(13) In addition to the above, all other events, circumstances, information and
material that are required to be disclosed by the Transferors in order to make
the Transferors’ other disclosures not misleading have been disclosed to the
Transferee.


 
 

--------------------------------------------------------------------------------

 
 
Confidential treatment has been requested as to portions of Sections 8 and 9 of
this Exhibit, which have been omitted from this version and replaced by [***]. A
complete version of this Exhibit has been filed separately with the SEC.

7. Treatment of the Target Company's Debts
 
7.1           In the event of the Target Company becoming liable for Potential
Debts for which the Transferors may be required to compensate the Transferee
hereunder, the Transferee must cause the Target Company to notify the
Transferors of the amount of such debts; and, if the Transferors request to
exercise the right to contest in the name of the Target Company, the Transferee
will cause the Target Company to provide necessary assistance. Any election by
the Transferors to exercise or not exercise the right to contest any such
liability shall not affect any obligation hereunder on the part of the
Transferors to compensate the Transferee in connection with such liability


7.2           If the Target Company becomes liable for Potential Debts before
the Transferee completes the payment for the consideration of the equity
transfer according to the provisions herein, the Transferee has the right,
subject to the terms of this Agreement, to seek compensation from the
Transferors  and, subject to the liability limit applicable to Marr as set out
in provision 17.3, to deduct 50% of such amount from the payment to be made to
Marr  for the consideration of the equity transfer; but the Transferee must
notify Marr in writing before making any such deduction.


7.3           The parties hereto agree, based on the Target Company's financial
documents and auditor's reports provided by the Transferor, to treat the Target
Company's debts as follows:


(1) The Transferors shall be responsible for the Target Company's debts listed
as below and the Transferors must be responsible to repay, or cause the
creditors to absolve the Target Company from, the Target Company's debts and
provide documents evidencing the repayment or absolution of such debts to the
Target Company before the date falling 30 business days after the Equity
Transfer Pricing Base Date:
 

Creditor Debt Amount Mobix Technology (Beijing) Limited RMB 13,750,000.00 Janak
K Basnet  RMB 250,000.00 Denis Panteleev RMB 326,852.05 Beijing Calypte
Biomedical Technology Limited RMB 1,029,670.00

 
(2) The Target Company shall be responsible for the attorney fees, litigation
expenses and compensation arising from the Target Company's involvement in the
litigation over labor disputes with its former CEO David Harris and former
employees XI Rong and WANG Yong such fees, expenses and compensation to be paid
from monies paid to the Target Company by the Transferee.


(3) The Transferors shall be entitled to and shall seek settlement on behalf of
the Target Company of any claim by Beijing Yaohua Bio-Technology Limited against
the Target Company and shall be entitled in the name of the Target Company to
bring action against Beijing Yaohua Bio-Technology Limited for breaches by
Beijing Yaohua Bio-Technology Limited of the agreement entered into for the
acquisition of the Target Company’s land and factory. If a court of competent
jurisdiction shall give a final and binding judgment against the Target Company
and in favour of Beijing Yaohua Bio-Technology Limited in relation to such
agreement which is not appealed against, the Transferors shall assume
responsibility for such judgment. For the avoidance of doubt, no deduction may
be made from any payment to Marr under this Agreement by reference to Beijing
Yaohua Bio-Technology Limited or any debt to Beijing Yaohua Bio-Technology
Limited.


 
 

--------------------------------------------------------------------------------

 


Confidential treatment has been requested as to portions of Sections 8 and 9 of
this Exhibit, which have been omitted from this version and replaced by [***]. A
complete version of this Exhibit has been filed separately with the SEC.

8. Technology and Operation Cooperation
 
8.1             To ensure the Target Company's normal production and continuous
development, Calypte agrees to provide technological support and training, at a
cost determined below in Section 8.2, to the Target Company in the research,
development, production and product upgrade of Licensed Products (as defined in
Section 9.1 below)  for a period of 12months following the Equity Transfer
Pricing Base Date (the “Support Period”), to ensure that the Target Company has
complete and independent ability to produce the Product of standard quality..


8.2             Anytime during the Support Period, Calypte agrees to [***], at
the request of the Target Company, [***], to render such support and training as
mentioned in Section 8.1.    During the Support Period,
8.2.1           [***]
8.2.2           For services provided via telephone, email or other online
communication (“Remote Services”), Calypte shall provide up to [***] during a
given week [***] and [***] for any additional Remote Services provided during
that week.


8.3             During or after the Support Period, any support or training in
addition to the support and training provided for in Section 8.2 would be
conducted on mutually acceptable terms.


8.4             Calypte agrees to, during the Support Period, provide support
with regard to the purchase channels for production material, equipment and
parts and other production resources used in the Target Company's production,
assist the Target Company to make purchases at the price not higher than market
price, and make available to the Target Company the contact information and all
other information necessary to consummating the production of the
Product.  After the expiration of the Support Period, Calypte agrees
to  continue to make available to the Target Company, at a fair market price,
with no conditions attached, the supplies and resources it produces, controls
or  has exclusive access to that are ingredients to produce the Product. Under
no circumstances shall Calypte withhold or discontinue the supply of such
supplies.
 
 
 

--------------------------------------------------------------------------------

 
 
Confidential treatment has been requested as to portions of Sections 8 and 9 of
this Exhibit, which have been omitted from this version and replaced by [***]. A
complete version of this Exhibit has been filed separately with the SEC.

8.5    Calypte hereby expressly grants the Transferee the privilege and the
Right of First Refusal for any of its plans, efforts and activities relating to
Licensed Products, including but not limited to soliciting joint venture
partners, developing and transferring technologies, marketing and selling
products, sourcing or outsourcing supplies, etc, during and after the Support
Period, in the greater China area.   The greater China area includes mainland
China, Hong Kong, Macau and Taiwan region.


9. Intellectual Property
 
9.1           Calypte hereby expressly grants to the Target Company an
exclusive, [***], irrevocable license under Calypte’s patent and other
intellectual property rights to make, have made, use and sell  Calypte’s Aware
HIV 1/2  oral mucosal transudate test  (colloidal gold method) (“Licensed
Products”) throughout the People’s Republic of China (“PRC”); Calypte agrees to
transfer or cause to be transferred [***] any related production techniques,
processes and formulae.  And Calypte represents to the Transferee that it has
complete and independent intellectual property right in the PRC in and to the
Licensed Products, subject to the following third-party licenses :


 
(a)
BioRad HIV 2 license; and



 
(b)
Licenses to lateral flow suite of patents held by Inverness and Abbott
Laboratories.



9.2           Calypte agrees to fulfill the obligations stipulated in Provision
9.1 within 30 business days upon the execution of this Agreement and hand over
in written format the production technique, process and formula associated with
the Licensed Products in its possession to the Target Company.


9.3           Calypte agrees to, within 30 business days upon the execution of
this Agreement, hand over [***] any patent application right and patents
associated with the Licensed Products in the PRC to the Target Company.


9.4           Calypte hereby grants to the Target Company an exclusive, [***],
irrevocable license to use the trademarks set forth on Exhibit B attached hereto
in the PRC in connection with the sale of products to the terms of the License
Agreement.


 
 

--------------------------------------------------------------------------------

 
 
Confidential treatment has been requested as to portions of Sections 8 and 9 of
this Exhibit, which have been omitted from this version and replaced by [***]. A
complete version of this Exhibit has been filed separately with the SEC.

10. Competition Restriction
 
For a period from the date hereof until the sixth anniversary of the Equity
Transfer Pricing Base Date, each Transferor shall not and shall cause their
affiliates not to, directly or indirectly, own, manage, operate, control,
transfer technology to, or participate in the ownership, management, operation
or control of any business, whether in corporate, proprietorship or partnership
form or otherwise, engaged in any activity similar to or that otherwise competes
with the Target Company's products in the PRC, including but not limited to
diagnostic testing agents, test paper and diagnostic test products for AIDS and
immune system disease. The Transferors shall not breach this provision 10 by
complying with their obligations under this Agreement or, in the case of Marr,
by its holding equity in the Target Company.


11. Equity Transfer Pricing Base Date
 
11.1           The Equity Transfer Pricing Base date hereunder is based on the
time of the payment for the relevant amount stipulated in Provision 12.1 herein.


11.2           Between the Equity Transfer Pricing Base Date and the date upon
which all of the matters referred to in provision 12.2 have been completed (the
“Relevant Period”), the Target Company's operation and management right will be
conducted by a management interim team engaged by the Transferee and Marr and
which will have representatives of both the Transferee and Marr.   The
Transferee and Marr will jointly control the Target Company's accounts and files
and they  will jointly destroy the original seals of the Target Company or hand
them over to industry and commerce administration authorities, and will start
using the Target Company's new seals made through the  arrangements of the
Transferee and Marr.  The Target Company will also change bank and special tax
seals to ones arranged by the Transferee and Marr. During the Relevant Period
the Target Company’s seals shall be under the joint control of the Transferee
and Marr.


11.3           Control of business permits and government certification
documents.  On the Equity Transfer Pricing Base Date, the  parties will examine
and review the Target Company's business permits, tax registration certificates,
enterprise code certificates, import/export approval certificates and other
valid government-issued operation certificates, qualification certificates,
special operation permits, and during the Relevant Period they shall be under
the joint control of the Transferee and Marr.


11.4           Examination, review and control of bank accounts and
deposits.  On the Equity Transfer Pricing Base Date, the parties will examine
and review the Target Company's bank accounts with various banks and the
deposits therein. During the Relevant Period the Target Company’s bank accounts
and deposits shall be under the joint control of the Transferee and Marr.


11.5           Following the Relevant Period, the Transferee shall assume
responsibility for the management of the Target Company provided however that
Marr shall have the right at all times to appoint a member of the management
team having the title vice general manager.


 
 

--------------------------------------------------------------------------------

 
 
Confidential treatment has been requested as to portions of Sections 8 and 9 of
this Exhibit, which have been omitted from this version and replaced by [***]. A
complete version of this Exhibit has been filed separately with the SEC.

12. Agreement Price and its Payment
 
12.1           Whereas the Transferee has invested RBM 2,000,000.00 in the
Target Company prior to the execution of this Agreement, the parties hereto
agree that the Transferee will make an additional investment in the Target
Company of RMB 3,000,000 in the form of cash on July 1, 2010 to settle the
Target Company's employee and litigation matters.  And the parties hereto agree
to use this date of payment as the Equity Transfer Pricing Base Date.


12.2           On the pre-condition of the fulfillment by Calypte of the
obligations stipulated in Provisions 8.2, 9.1, 9.2, 9.3 and 9.4, and upon the
fulfillment  by the Transferee of the obligations stipulated in Provision 12.1,
the Transferee will  make a payment of RMB 10,000,000.00 for the consideration
of the equity transfer hereunder to Marr Technologies Asia Limited within 60
business days of the Equity Transfer Pricing Base Date; the said payment
includes all the entitlement of Calypte  as consideration of the equity
transfer.  At the time of the Transferee making all the payments for the
consideration of the equity transfer, Calypte must transfer the registration of
its 51% share of equity in the Target Company to the Transferee's name and Marr
must transfer the registration of a 19% share of equity in the Target Company to
the Transferee's name.


12.3           Within 60 business days upon the fulfillment by the parties
hereto of Provision 12.2 herein, the Transferee will inject RMB 6,000,000.00
into the Target Company to restore production and ensure normal operation


12.4           The total amount of payment stipulated in Provisions 12.1, 12.2
and 12.3 above is RMB 21,000,000.00, which includes all payment to be made by
the Transferee for receiving the transfer of all the rights and interests
provided for herein.


12.5           The Transferee's deduction right.  Before the Transferee makes
payment to Marr for the full consideration of the equity transfer pursuant to
the provisions above, if the situation has occurred in which Marr has become
liable to compensate the Target Company and/or the Transferee in accordance with
this Agreement, the Transferee has the right subject to the limit applicable to
Marr as set out in provision 17.3 to deduct the corresponding amount from the
payment for the consideration of the equity transfer that has not been made but
the Transferee must notify Marr in writing prior to such deduction.


12.6           Foreign currency conversion.  If at the request of Marr the
Transferee makes payment for the consideration of the equity transfer in US
dollars, the conversion rate shall be the mid-price between the purchasing price
and selling price of US dollars versus RMB published by the People's Bank of
China on the business day immediately before the payment is wired. It shall be
at Marr’s discretion whether to be paid in RMB or US dollars and unless
otherwise stated payment shall be made in RMB.
 
 
 

--------------------------------------------------------------------------------

 
 
Confidential treatment has been requested as to portions of Sections 8 and 9 of
this Exhibit, which have been omitted from this version and replaced by [***]. A
complete version of this Exhibit has been filed separately with the SEC.

12.7           Tax.  Each tax payer shall be responsible for its own tax
obligations incurred during the course of the transactions hereunder in
accordance with the regulations of the tax law in China.  If one party has the
unavoidable legal obligation to withhold the tax payable  on behalf of the other
party pursuant to certain provisions of the tax law, the said party must
withhold the amount to make payment on behalf of the other according to the law.
The Transferee warrants that there is no withholding tax applicable to the
payment to Marr under provision 12.2.


13. The Target Company's Legal Person Governance
 
13.1           After completion of all the matters referred to in provision
12.2, Marr and the Transferee, as the company's shareholders, agree to establish
a sound corporate legal person governance structure in accordance with the
provisions of Chinese corporate law, raise the operational efficiency of the
Target Company and standardize the management of the Target Company.


13.2           After completion of the matters referred to in provision 12,2,
the Target Company will have a board of directors which will consist of three
persons two appointed by the Transferee and one appointed by Marr.


13.3           At no time after completion of the matters referred to in
provision 12.2 shall the Target Company take any action constituting a Major
Decision without either (a) the unanimous prior written approval of the members
of the board of directors appointed by the Transferee and Marr or (b) the
unanimous prior written approval of shareholder representatives of both the
Transferee and Marr.
 
14. The Administrative Change of the Target Company and Other Matters
 
14.1           To ensure the performance of the provisions herein, the
Transferors and the Transferee hereby acknowledge that they must separately or
jointly complete the following matters as soon as possible and comply with the
provisions as below:


(1) Provide to the other party the resolutions from the shareholder assembly,
directors and supervisors regarding the approval by each company of the
transaction hereunder;


(2) Provide all the forms, permits, documents, materials and certificates
necessary for the execution of this Agreement and for the industry and commerce
administrative registration of the equity transfer;


(3) Complete the procedure of amendment to the Charter of the Target Company and
have the conditions in place for the application of change of the shareholders
of the Target Company;
 
 
 

--------------------------------------------------------------------------------

 
 
Confidential treatment has been requested as to portions of Sections 8 and 9 of
this Exhibit, which have been omitted from this version and replaced by [***]. A
complete version of this Exhibit has been filed separately with the SEC.
 
(4) Appoint a dedicated person or engage a professional agency for the task of
company change registration necessary for completing the equity transfer and for
obtaining the Target Company’s business legal person operation permit;


(5) Ensure that the Target Company’s shareholder assembly, board of directors
and management team will not make any resolutions, decisions, arrangements and
plans that will damage the Target Company or will be adverse to the equity
transfer or will be harmful to the Transferee;


14.2           At the time when the Target Company makes adjustment to the
company legal person governance structure, the incumbent Chairman of the Board,
legal representative, directors, general manager, chief accounting manager and
other senior management officers must submit letters of resignation from their
respective positions at the Target Company effective on that day and promise
that they will not file claims for compensation against the Target Company.
 
15. Confidentiality Obligation
 
15.1           With the exception for complying with law or with the
requirements from the competent courts of relevant jurisdiction and with the
exception of having approval from all the parties hereto, neither party shall
reveal to any third party other than the party hereto any content herein, any
information in connection herewith and any document, material, information
obtained by each party from the other party, and any document, material,
information, technical secrets or commercial secrets related to the company;
however, the disclosure by each party hereto in the following area will not be
in violation of the confidentiality obligation herein:


(1) Any disclosure approved by all the parties hereto;


(2) Any disclosure made by each party to its legal counsels and accountants
within the scope of requirement;


(3) Any disclosure for the purpose of the equity transfer hereunder within the
scope of requirement and approved by relevant party;


(4) The foresaid approved disclosure shall not exceed the limit of requirement
and the disclosing party shall adopt measures to cause the third party receiving
the aforementioned documents, material and information to comply with the
stipulation of this provision; and


(5) The disclosure of any information by any party hereto pursuant to this
provision shall not harm the interest of the other party.


15.2           The confidentiality provisions herein shall remain binding to all
the parties hereto after the dissolution or termination hereof.
 
 
 

--------------------------------------------------------------------------------

 
 
Confidential treatment has been requested as to portions of Sections 8 and 9 of
this Exhibit, which have been omitted from this version and replaced by [***]. A
complete version of this Exhibit has been filed separately with the SEC.

16. Assumption of Fees
 
Each party shall be responsible for its own expenses, costs and fees associated
with the negotiation for the equity transfer hereunder and with the preparation,
execution and performance hereof, including but not limited to attorney fees,
accountant engagement fees and other consultant engagement fees.  Each party
shall be responsible for the payment of any potential taxes arising from the
equity transfer hereunder for which it is liable.
 
17. Liability for Breach
 
17.1           This Agreement is binding and enforceable to all parties hereto;
and it shall be considered to be in breach of agreement if any party fails to
perform fully the obligations herein or if any representation, warranty or
promise made by any party herein is false, misleading or contains material
omissions.


17.2           If a Transferor or the Transferee is in material breach, the
Transferee or a Transferor, as the case may be, has the right to adopt one or
some of the remedial measures below to protect its rights and interests, in
addition to any other remedy that may be available by law:


  (1) Suspend the performance of its obligations hereunder until the situation
in breach of agreement is cured, and the suspension of the performance of its
obligations by the Transferee or a Transferor pursuant to this provision does
not constitute acceptance or a waiver of the breach of this Agreement;


  (2) If the Transferee fails to make payment of the amount of RMB 3,000,000 on
the Equity Transfer Pricing Base Date as required by provision 12.1 and such
payment has not been made within 10 business days of the Equity Transfer Pricing
Base Date, then either Transferor shall be entitled to terminate this Agreement
by written notice to the other parties. If termination occurs under this
provision, the Target Company shall be required to pay to the Transferee all of
the monies paid by the Transferee to the Target Company together with interest
on such amounts at a rate of 6% per annum.


  (3) If by the date falling 120 business days after the Equity Transfer Pricing
Base Date the equity transfers and payment of RMB 10,000,000 required to be
effected under provision 12.2 have not occurred, then either the Transferee or
Marr can terminate this Agreement by written notice to the other parties. If
termination occurs under this provision, the Target Company shall be required to
pay to the Transferee all of the monies paid by the Transferee to the Target
Company together with interest on such amounts at a rate of 6% per annum.


17.3           The aggregate liability of Marr to the Transferee and/or the
Target Company in respect of all provisions of this Agreement shall not exceed a
maximum sum of RMB1,000,000 and consequently the aggregate maximum amount that
can be deducted from the payment to Marr to be made under provision 12.2 shall
be RMB 1,000,000. The aggregate liability of Calypte to the Transferee and/or
the Target Company in respect of all provisions of this Agreement except
provisions 8 and 9 shall not exceed a maximum sum of RMB1,000,000. There shall
be no limit on liability in respect of provisions 8 and 9, provided that Calypte
shall not be liable for any indirect, special, incidental or consequential
damages.
 
 
 

--------------------------------------------------------------------------------

 
 
Confidential treatment has been requested as to portions of Sections 8 and 9 of
this Exhibit, which have been omitted from this version and replaced by [***]. A
complete version of this Exhibit has been filed separately with the SEC.

17.4           If the Transferee commits breach of agreement by its failure to
make payment for the consideration of the equity transfer as stipulated herein,
the Transferee shall make payment for breach penalty to Marr at the rate of 6%
per annum of the amount in arrears.
 
18. Agreement Effectuation and Termination
 
18.1           Upon execution hereof, each party hereto must follow the
stipulations herein and submit this Agreement and all relevant documents to the
competent authorities in China for approval; this Agreement shall become
effective on the date it is approved.


18.2           All parties hereto agree that this Agreement shall be terminated
or suspended upon the occurrence of any of the following:


  (1) All parties reach consensus in writing through negotiation to terminate
this Agreement;


  (2) This Agreement is completely performed by all parties hereto.


  (3) The  Agreement is terminated pursuant to Provision 17.2;


  (4) Other situations in which this Agreement is suspended or terminated
pursuant to the relevant law or statutes.
 
19. Applicable Law
 
19.1           The execution, effectuation, interpretation and performance
hereof and the resolution of disputes arising in connection herewith
shall  follow the applicable law of the People's Republic of China; however, if
there is any provision specifically stipulated herein and such provision does
not violate the law of the People's Republic of China, such provision shall
prevail.


19.2           Any matters involving the assets and legal accounts that have not
been provided for herein shall be settled by the parties hereto on the basis of
the Chinese accounting principles.
 
20. Resolution of Dispute
 
20.1           The parties hereto must strive to resolve any disagreements or
disputes between the parties arising from the execution, or during the course of
performance, hereof through negotiation on the equal basis in good faith and in
fairness by following the principles herein.
 
 
 

--------------------------------------------------------------------------------

 
 
Confidential treatment has been requested as to portions of Sections 8 and 9 of
this Exhibit, which have been omitted from this version and replaced by [***]. A
complete version of this Exhibit has been filed separately with the SEC.

20.2           The provision above shall not exclude any party's right to submit
any dispute to Beijing Arbitration Commission for arbitration pursuant to its
arbitration rules if negotiation fails or if one party is not willing to
negotiate.  The judgment of the arbitration is final and binding to all parties.
 
21. Force Majeure
 
If the occurrence of earthquake, typhoon, flood, fire, war or other event of
Force Majeure which is unpredictable and the consequence of which is
unpreventable and unavoidable that renders it impossible to perform, or to
perform on schedule, this Agreement, the party suffering such event of Force
Majeure shall notify the other parties as soon as possible and provide within 15
days documents of evidence regarding such event of Force Majeure issued by the
agency of notary at the location of such event.  The parties hereto shall
discuss whether or not to dissolve this Agreement or postpone its performance in
consideration of the effect of the event of Force Majeure on the performance
hereof.
 
22. Other Provisions
 
22.1           Each party must execute all the documents that are potentially
required for the full performance hereof and for the completion of the equity
transfer hereunder and take all further actions that are potentially required of
each party for the full performance hereof and for the completion of the equity
transfer hereunder.


22.2           The parties may jointly execute written documents to make
amendments modifications or supplemental to this Agreement.


22.3           The invalidity of any provisions herein or its inability to be
enforced shall not affect this Agreement or the validity or enforceability of
any other provisions herein and  such other provisions shall remain in full
effect.  The parties hereto must strive on the best effort of each to reach
agreement in accordance with the intent originally desired by the said invalid
or unenforceable provision.


22.4           The Target Company shall be responsible for all the auditing
fees, assessment fees and other expenses arising from the completion of this
equity transfer.


22.5           The titles used herein are intended for reference only and shall
not be used in the interpretation of the provisions herein.


22.6           This Agreement is in written in Chinese and in English, and the
parties hereto that the English version shall prevail if there are any
discrepancies in content.
 
 
 

--------------------------------------------------------------------------------

 
 
Confidential treatment has been requested as to portions of Sections 8 and 9 of
this Exhibit, which have been omitted from this version and replaced by [***]. A
complete version of this Exhibit has been filed separately with the SEC.

22.7           All the attachments hereto are the component parts hereof and
shall have the equal effect as this Agreement; the attachments hereto include:


______________________________________


______________________________________


23. Notification
 
23.1           All notifications by the parties hereto must be issued in written
form; under special circumstances they may be transmitted by facsimile or by
e-mail but they must be followed afterwards by written documents as
confirmation.


23.2           The person designated by Calypte for both issuing and receiving
notifications is:


Company: 
Calypte Biomedical Corporation

Name: 
Adel Karas

Address: 
16290 S.W. Upper Boones Ferry Road, Portland, OR 97224, U.S.A

Postal Code:
Telephone: 
971-506599177

Fax: 
503-601-6299

e-mail: 
akaras@calypte.com



Any notification issued by Marr or the Transferee to Calypte only need to be
delivered to Calypte's designated person and shall be considered to be received
by Calypte if it has been received by the said designated person; notifications
issued by Calypte to Marr or the Transferee must be issued by  Calypte's
designated person to Marr or the Transferee, and such notification issued
by  Calypte's designated person shall be considered to be notification from
Calypte.
 
23.3           The person designated by Marr for both issuing and receiving
notifications is:


Company: 
Marr Technologies Asia Limited

Name: 
Janak Basnet

Address: 
Oliaji Trade Center-1st floor, Victoria Mahe, Seychelles

Postal Code:
Telephone: 
(852) 2537 2108

Fax: 
(852) 2537 5208

e-mail: 
jbasnet@netvigator.com



Any notification issued by Calypte or the Transferee to Marr only need to be
delivered to Marr's designated person and shall be considered to be received by
Marr if it has been received by the said designated person; notifications issued
by Marr to Calypte or the Transferee must be issued by Marr's designated person
to Calypte or the Transferee, and such notification issued by Marr's designated
person shall be considered to be notification from Marr.
 
 
 

--------------------------------------------------------------------------------

 
 
Confidential treatment has been requested as to portions of Sections 8 and 9 of
this Exhibit, which have been omitted from this version and replaced by [***]. A
complete version of this Exhibit has been filed separately with the SEC.

23.4           The person designated by the Transferee for both issuing and
receiving notifications is:


Company: 
Kangplus (China) Holdings, Ltd.

Name: 
WANG Wenjing

Address: 
Suite 6-A101, 55 Sihuannan Road West, Beijing

Postal Code: 
100071

Telephone: 
+8610-63890200

Fax: 
+8610-63890800

e-mail: 
wenjingvip@sina.com



Any notification issued by a Transferor to the Transferee only need to be
delivered to the Transferee's designated person and shall be considered to be
received by the Transferee if it has been received by the said designated
person; notifications issued by the Transferee to the Transferors must be issued
by the Transferee's designated person to the Transferors, and such notification
issued by the Transferee's designated person shall be considered to be
notification from the Transferee.
 
24. Supplemental
 
24.1           This Agreement has one set of 8 copies and all of them have equal
legal effect.  Each party hereto shall keep one copy and the remaining 4 copies
will be submitted to registration agencies and relevant authorities.


24.2           This Agreement is to be executed in Beijing, China by the
authorized representative of the each party and be imprinted with the company
seal.


 
 

--------------------------------------------------------------------------------

 
 
Confidential treatment has been requested as to portions of Sections 8 and 9 of
this Exhibit, which have been omitted from this version and replaced by [***]. A
complete version of this Exhibit has been filed separately with the SEC.
 
[Execution Page]


In witness whereof, each party hereto has executed this "Equity Transfer
Agreement" on the date listed on the first page hereof.


 
The Transferee:


Kangplus (China) Holdings, Ltd.
Authorized Representative:
 


The Transferors:


Marr Technologies Asia Limited
Authorized Representative:
 
Calypte Biomedical Corporation
Authorized Representative:
 


The Target Company:


Beijing Marr Bio-Pharmaceutical Co., Ltd..
Authorized Representative:

